DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on November 09, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on November 09, 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 1-9, 12-15, 16, 18, and 21 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on November 09, 2021, with respect to the claim rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-22 has been withdrawn. 

Drawings
The drawings were received on November 09, 2021.  These drawings are acceptable by the examiner.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “328” has been used to designate both “MSE CKT” and “FIFO” shown in Figure 3. According to paragraph [0020], lines 1-2 of the specification, the reference sign “328” for FIFO should be “382”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0017], line 3, “DEQ38” should be “DEQ318”.
Paragraph [0019], line 11, “from the output from” should be “from the output of”; and lines 14-15, “gain circuit 328” should be “gain circuit 327”.
Paragraph [0028], line 3, “summer 332” should be “summer 322”.
Paragraph [0031], line 7, “FIG. 1” should be “FIG. 3”.
Appropriate correction is required.

Claim Objections
Claims 1-9 and 18 are objected to because of the following informalities:  
Claim 1, line 3, “feedback loop” should be “a feedback loop”.
Claim 5, line 2, “cable length” should be “a cable length”.
Claim 18, lines 2 and 3, “includes” and “configured” should be “further includes” and “further configured”, respectively.
Claims 2-4 and 6-9 depend either directly or indirectly from claim 1, therefore they are also objected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The apparatus claims 10 and 19 each recited:
A receiver circuit, comprising: a feedback loop including a device; a register coupled to the feedback loop; and a sequencer coupled to the feedback loop, wherein the sequencer recited in claim 10 is configured to: responsive to an error signal being below a threshold value, cause the register to store a value indicative of the state of the feedback loop; cause the feedback loop to transition to a lower power state; responsive to a detected wake-up event, cause the previously stored value indicative of the state of the feedback loop to be loaded from the register into the device; and enable the 
The method claim 1 recited steps similar to the claimed features performed by the sequencer recited in claim 10.
According to the invention described in the specification and shown in Figure 3, the receiver comprises three loops, a timing loop 390; a digital gain loop 390; and a DFE loop 392, wherein both the digital gain loop 390 and the DFE loop 392 are included within the timing loop 390, and the sequencer 340 of the timing loop 390 is responsive to a plurality of outputs of signals of different internal loops, such as, the multi-bit value from the CAGC 312, the descrambler lock signal 384 from the descrambler 383, and the MSE value 345 from the MSE circuit 328, including the external loop wake signal 381 from the energy detector 308.
Apparatus claims 10 and 19 both recited a feedback loop (one feedback loop) including a device; a register coupled to the feedback loop; and a sequencer coupled to the feedback loop, and the sequencer is configured to cause the previously stored value indicative of the state of the feedback loop to be loaded from the register into the device. Dependent claims 2, 11, and 20 recited wherein the device is a loop filter (332), 
However, the loop filter and the decision feedback equalizer recited in claims 2-3, 11-12, and 20-21 are contradicted with the claimed subject matter that the sequencer is configured to cause the previously stored value indicative of the state of the feedback loop to be loaded from the register into the device recited in claims 10 and 19. 
According to the invention, the specification failed to describe that the sequencer (340) is configured to cause the previously stored value indicative of the state of the feedback loop to be loaded from the register into the device, such as, the loop filter (334) or the decision feedback equalizer (DFE 326). Further, as described in the specification and shown in Figure 4 and Figure 5, there are more than one register are included within the loop filter (332) and the DFE (326). In other words, the register recited in claims 10 and 19 is not a separate register of the device (loop filter 334 or DFE 326) as recited in claims 2-3, 11-12, and 20-21. Furthermore, it is also unclear whether the register and the sequencer coupled to the feedback loop are included in the feedback loop or not included in the feedback loop, as described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4-9 depend either directly or indirectly from claim 1, therefore they are also rejected.
Claims 13-18 depend either directly or indirectly from claim 10, therefore they are also rejected.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 4, the amendment from “the threshold value” to “

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Young T. Tse/Primary Examiner, Art Unit 2632